Title: From Edward Everett to George Washington Adams, 10 November 1826
From: Everett, Edward
To: Adams, George Washington


				
					My dear Sir,
					Nov. 10. 1826
				
				A valued friend at the South who has already Made A considerable Collection of Autographs is desirous of extendg it & has Asked My assistance to that End. It has Occurred to Me that You C’d help him to that of y’r late Venerable grandfather, w’h is one of those he is Most desirous of procuring. The Smallest Specimen w’d be Acceptable to him. Could you procure & furnish Me such a specimen before My departure from Boston for the South on the 15th, it w’d Much oblige Y’r friend & Servant
				
					Edwd: Everett
				
				
					The Same Mutatis Mutandis to Coln. J. T. Austin for that of Elbridge Gerry one of the signers of the Declaration of Ind.
				
			